DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 - 4, and 9 - 11 are rejected under 35 U.S.C. 112(b).
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(2).
Claims 16-18, and 20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2).
Claims 3, 4, 8-15, and 19 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 - 4, and 9 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, and 4 recite “the executing the data processing request.” There is a confusion in antecedent basis because in the parent claim 1, there is recited in the executing limitation a data processing request selection, which could be either the initial received data processing request or the stored data processing request. Therefore, one of ordinary skill in the art would not be able to ascertain the scope of the invention.

	Claim 9 and 11 recite “the executing the data processing request.” There is a confusion in antecedent basis because in the parent claim 8, there is recited in the executing limitation a data processing request selection, which could be either the initial received data processing request or the stored data processing request. Therefore, one of ordinary skill in the art would not be able to ascertain the scope of the invention.
	
	Claims 3 and 10 are dependent from claims 2 and 9, respectively. Therefore, they inherit the defects of their respective parent claims and are rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bansal et al. (US 2020/0192903).

	Regarding claim 1, Bansal et al. teaches A method comprising: receiving, by a processor, a data processing request (Bansal et al.: Receive a database query from a user, step 305 Fig. 3A); determining, by the processor, whether the data processing request at least partially matches a stored data processing request, wherein the stored data processing request is associated with a processing ranking (Bansal et al.: When a user submits a query to the database, the database tool checks whether any historical queries are present that are similar within a given threshold, and then returns a report to the user containing either a ranked list of similar historical queries, ¶ [0016]); receiving, by the processor, a data processing request selection comprising the data processing request or the stored data processing request; and executing, by the processor, the data processing request selection on a data source (Bansal et al.: User 105 then submits a new query 180 to database 120, chosen from report 160, and database query tool 125 performs query 180, ¶ [0019]).  

	Regarding claim 2, Bansal et al. further teaches further comprising generating, by the processor, a data processing output based on the executing the data processing request (Bansal et al.: Devices 110 may also receive the results of the database queries submitted by database query tool ¶ [0020]).  

Regarding claim 5, Bansal et al. further teaches wherein the determining whether the data processing request at least partially matches the stored data processing request comprising comparing at least one of a type of query, a query data source, or a query dataset (Bansal et al.: In particular embodiments, the set of static features used by database query tool 125 to rank the historical form of query 150 and the structure of the data stored in database 120, ¶ [0035]).  

Regarding claim 6, Bansal et al. further teaches wherein the data processing request is received from an audio- enabled input source (Bansal et al.: users 105 can use devices 110 to communicate a query to database tool 125, ¶ [0020]; Devices 110 include any appropriate device for communicating with components of system 100 over network 115. Device 110 may also include a user interface, such as a display, a microphone, keypad, or other appropriate terminal equipment usable by user 105, ¶ [0021]).  

Regarding claim 7, Bansal et al. further teaches wherein the data processing request is received from a UI-based input source (Bansal et al.: users 105 can use devices 110 to communicate a query to database tool 125, ¶ [0020]; Devices 110 include any appropriate device for communicating with components of system 100 over network 115. Device 110 may also include a user interface, such as a display, a microphone, keypad, or other appropriate terminal equipment usable by user 105, ¶ [0021]).  

Claims 16-18, and 20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Lopez et al. (US 2018/0113857).

Regarding claim 16, Lopez et al. teaches A method comprising: receiving, by a processor, an audio data processing request, wherein the audio data processing request is received from an audio-enabled input source (Lopez et al.: The user interface may be implemented by an interface including one or more from among the following for interacting with a user: a web interface; an application ; parsing, by the processor, the audio data processing request into a plurality of subsections (Lopez et al.: parsing the domain specific language into a series of domain specific language elements, ¶ [0016]); translating, by the processor, each subsection of the parsed audio data processing request into a technical processing request; and generating, by the processor, a data processing request comprising the technical processing request (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of domain specific language elements; and combining the obtained data processing request elements to form the data processing request, ¶ [0016]). 

Regarding claim 17, Lopez et al. further teaches wherein the translating each subsection of the audio data processing request comprises comparing at least one of a word or a phrase from each subsection of the audio data processing request against a voice dictionary to determine the technical language for each subsection (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of .
  
Regarding claim 18, Lopez et al. further teaches executing, by the processor, the data processing request on a data source (Lopez et al.: the data processing request is executed, ¶ [0017]).

Regarding claim 20, Lopez et al. further teaches wherein the audio data processing request comprises a plain- language processing request not recited in a query language (Lopez et al.: The domain specific language comprises controlled vocabulary that allows using natural language sentences describing operations in a very high level. It provides a natural way to interact with the data processing capabilities of the apparatus by using a language that is natural to the user, ¶ [0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0192903) and Balakavi et al. (US 2020/0151206).

claim 3, Bansal et al., in the analogous field of query processing, teaches the method of claim 2, as shown prior.
However, Bansal et al. does not teach further comprising generating, by the processor, a second processing ranking of the data processing output.
Balakavi et al., in the analogous field of query processing, teaches further comprising generating, by the processor, a second processing ranking of the data processing output (Balakavi et al.: search results are ranked, ¶ [163]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bansal et al. with that of Balakavi et al. and to rank the data processing results. By doing so, the system is able to return more relevant information to the user.

Regarding claim 4, the combination of Bansal et al. and Balakavi et al. further teaches wherein at least one of the processing ranking or the second processing ranking is generated based on an efficiency metric associated with the executing the data processing request (Bansal et al.: The database tool then periodically re -ranks the queries based on dynamic features, such as the network traffic, memory usage, and CPU usage, [0004]).  


Claims 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0192903) and Lopez et al. (US 2018/0113857).

Regarding claim 8, Bansal et al., in the analogous field of query processing, teaches A system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, 11655.34400 / AXP-4222-US140 4824-0233-0760the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (Bansal et al.: processor 130, the software represents any suitable set of instructions, logic, or code embodied in a computer-readable storage medium, ¶ [0026] – [0027] ) comprising: : receiving, by the processor, an audio data processing request [] (Bansal et al.: users 105 can use devices 110 to communicate a query to database tool 125, ¶ [0020]; Devices 110 include any appropriate device for communicating with components of system 100 over network 115. Device 110 may also include a user interface, such as a display, a microphone, keypad, or other appropriate terminal equipment usable by user 105, ¶ [0021]); determining, by the processor, whether the data processing request at least partially matches a stored data processing request, wherein the stored data processing request is associated with a processing ranking (Bansal et al.: When a user submits a query to the database, the database tool checks whether any historical queries are present that are similar within a given threshold, and then returns a report to the user containing either a ranked list of similar historical queries, ¶ [0016]); receiving, by the processor, a data processing request selection comprising the data processing request or the stored data processing request; and executing, by the processor, the data processing request selection on a data source (Bansal et al.: User 105 then submits a new query 180 to database 120, chosen from report 160, and database query tool 125 performs query 180, ¶ [0019]).  
However, Bansal et al. does not teach wherein the audio data processing request comprises a plain-language processing request not recited in a query language; translating, by the processor, the audio data processing request into a data processing request, wherein the data processing request comprises a technical processing request recited in the query language.
Lopez et al., in the analogous field of query processing, teaches receiving, by the processor, an audio data processing request, wherein the audio data processing request comprises a plain-language processing request not recited in a query language (Lopez et al.: The user interface may be  translating, by the processor, the audio data processing request into a data processing request, wherein the data processing request comprises a technical processing request recited in the query language (Lopez et al.: The parser 13 serves as a translator between the domain specific language in which user inputs are expressed, and the vocabulary of the software service execution scheduler,¶ [0079]; ); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bansal et al. with that of Lopez et al. and to translate a natural language processing request to a technical language processing request. By doing so, user access to data processing software services is facilitated (Lopez et al., ¶ [0006]).

Regarding claim 9, the combination of Bansal et al. and Lopez et al. further teaches further comprising generating, by the processor, a data processing output based on the executing the data processing request (Bansal et al.: Devices 110 may also receive the results of the database queries submitted by database query tool ¶ [0020]). 

Regarding claim 12, the combination of Bansal et al. and Lopez et al. further teaches wherein the determining whether the data processing request at least partially matches the stored data processing request comprising comparing at least one of a type of query, a query data source, or a query dataset (Bansal et al.: In particular embodiments, the set of static features used by database query tool 125 to rank the historical queries stored in similarity groups includes the query features 210A through 210L (among others), cardinality, join conditions, and filter conditions. These static features relate to both the form of query 150 and the structure of the data stored in database 120, ¶ [0035]).  .  

Regarding claim 13, the combination of Bansal et al. and Lopez et al. further teaches further comprising parsing, by the processor, the audio data processing request into a plurality of subsections (Lopez et al.: parsing the domain specific language into a series of domain specific language elements, ¶ [0016]).  

Regarding claim 14, the combination of Bansal et al. and Lopez et al. further teaches wherein the translating the audio data processing request comprises comparing at least one of a word or a phrase from each subsection of the audio data processing request against a voice dictionary to determine the technical language for each subsection (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of domain specific language elements; and combining the obtained data processing request elements to form the data processing request, ¶ [0016]).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0192903) and Lopez et al. (US 2018/0113857), further in view of Balakavi et al. (US 2020/0151206).

Regarding claim 10, the combination of Bansal et al. and Lopez et al. teaches the system of claim 9, as shown prior.
However, the combination does not teach generating, by the processor, a second processing ranking of the data processing output.  
Balakavi et al., in the analogous field of query processing, teaches generating, by the processor, a second processing ranking of the data processing output (Balakavi et al.: search results are ranked, ¶ [163]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bansal et al. and Lopez et al. with that of Balakavi et al. and to rank the data processing results. By doing so, the system is able to return more relevant information to the user.

Regarding claim 11, the combination of Bansal et al., Lopez et al., and Balakavi et al. teaches wherein at least one of the processing ranking or the second processing ranking is generated based on an efficiency metric associated with the executing the data processing request (Bansal et al.: The database tool then periodically re -ranks the queries based on dynamic features, such as the network traffic, memory usage, and CPU usage, [0004]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0192903) and Lopez et al. (US 2018/0113857), further in view of Chattopadhyay (US 2017/0116260).

claim 15, the combination of Bansal et al. and Lopez et al. teaches the system of claim 14, as shown prior.
However, the combination does not teach wherein the voice dictionary comprises at least one of a known action, a known object, a known visual output, a known data source, or a known dataset.
Chattopadhyay, in the analogous field of query processing, teaches wherein the voice dictionary comprises at least one of a known action, a known object, a known visual output, a known data source, or a known dataset (Chattopadhyay: A rewriter component can be configured to parse the first query and classify a term of the set of terms as an object of a set of objects included in the index based on a comparison of the term to the objects of the set of objects, ¶ [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bansal et al. and Lopez et al. with that of Chattopadhyay and for the voice dictionary to comprise known objects. By doing so, the system is able to identify the correct tables, columns, or other portions of the database the query should be directed, and translate to the correct syntax expected by the database and the correct semantics to retrieve the desired data (Chattopadhyay, ¶ [0019]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2018/0113857) and Bansal et al. (US 2020/0192903).

Regarding claim 19, Lopez et al., in the analogous field of query processing, teaches the method of claim 16, as shown prior.
However, Lopez et al. does not teach determining, by the processor, whether the data processing request at least partially matches a stored data processing request; receiving, by the processor, a data processing request selection comprising the data processing request or the stored data processing request; and executing, by the processor, the data processing request selection on a data source.  
Bansal et al., in the analogous field of query processing, teaches determining, by the processor, whether the data processing request at least partially matches a stored data processing request, wherein the stored data processing request is associated with a processing ranking (Bansal et al.: When a user submits a query to the database, the database tool checks whether any historical queries are present that are similar within a given threshold, and then returns a report to the user containing either a ranked list of similar historical queries, ¶ [0016]); receiving, by the processor, a data processing request selection comprising the data processing request or the stored data processing request; and executing, by the processor, the data processing request selection on a data source (Bansal et al.: User 105 then submits a new query 180 to database 120, chosen from report 160, and database query tool 125 performs query 180, ¶ [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al. with that of Bansal et al. and to compare the data processing request to stored data processing requests. By doing so, users may be presented with optimal queries to execute instead of the sub-optimal queries they produced themselves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett (US 2004/0117189) teaches an intelligent query system for processing voiced-based queries. The text of the user's question is compared against text of other questions to identify the question posed by the user by DB processor/engine (DBE) 186 (¶ [0130]).
 A similarity measure may be determined for a given candidate query suggestion based on one or more entities that are related to the given candidate query suggestion and that are also related to the one or more past queries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156